--------------------------------------------------------------------------------

ONLINE DISRUPTIVE TECHNOLOGIES, INC. BOARD OF ADVISORS CONSULTING AGREEMENT

THIS BOARD OF ADVISORS AGREEMENT (“Agreement”) is effective __________________,
20_____between ONLINE DISRUPTIVE TECHNOLOGIES, INC., a corporation with offices
at , 3120 S. Durango Drive, Ste. 305 Las Vegas NV 89117-4454 USA (the “Company”)
and

__________________________________________:, with an address at
______________________________________________________________________(the
“Advisor”).

NOW THEREFORE THIS AGREEMENT WITNESSES as follows:

1.1     Appointment of Advisor. The Company hereby appoints the Advisor to the
Company’s Board of Advisors (the “Board of Advisors”). The Advisor will advise
the Company from time to time on issues as requested by the Company. The Advisor
will make himself reasonably available at the Company’s request and upon his
agreement, to attend meetings or for conversations to discuss the business of
the Company.

1.2     Compensation. As compensation for providing such consulting services to
the Company pursuant to this Agreement, the Company agrees

  (a)

to grant ______________options to acquire restricted shares (the “Shares”) to
the Advisor to be vested as to one third of such options at the end of each year
of advisory service. The options will be granted pursuant to a Stock Option
Agreement to be provided by the Company, with the exercise price for such
options being the $ __________ per share. The options will be exercisable for 7
years subject to the terms of this Agreement and the stock option agreement;

        (b)

(optional) Future stock option grants may be made annually to the Advisor in the
discretion of the Company’s board and will be priced at the closing price per
share of the Company’s stock on the stock exchange on which the Company’s stock
is listed for trading on the date of option grant,. The options will be governed
by the Company’s stock option plan and will vest per the stock option plan to be
adopted by the Company; and

        (c)

(optional) to pay to the Advisor $ _______ per hour for in person meetings and $
______per hour for conference call meetings or written work requested by the
Company (the “Fees”).

1.3     Expenses. In addition to the Shares and Fees granted pursuant to this
Agreement, the Company will reimburse the Advisor expenses incurred directly or
indirectly by the Advisor in carrying out the consulting services pursuant to
this Agreement. The Advisor will ensure that he will obtain the Company’s prior
approval for any such expenses before they are incurred.

1.4     Advisor’s Acknowledgements. The Advisor acknowledges that the Shares may
not be registered under the laws of any country, including the United States
Securities Act of 1933 (the “1933 Act”), or under any state securities or “blue
sky” laws of any state of the United States, and, unless so registered, may not
be offered or sold in the United States or to U.S. Persons, except in accordance
with the provisions of Regulation S under the 1933 Act, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and only in accordance with all applicable securities laws. “United States” and
“U.S. Person” are as defined by Regulation S under the 1933 Act.

--------------------------------------------------------------------------------

- 2 -

1.5     Questionnaire and Undertaking and Direction. The Advisor will,
regardless of whether the Advisor is a US person or not, complete, sign and
return to the Company as soon as possible, on request by the Company, any
documents, questionnaires, notices and undertakings as may be required by the
Company or its regulatory authorities, stock exchanges and applicable law with
respect to the propriety of issuing stock options to the Advisor.

1.6     Termination. This Agreement will continue in force and effect
indefinitely until terminated by either party upon 30 days written notice
delivered to the other party for any reason. The Advisor’s vested options will
expire 90 days after termination.

1.7     Maintenance of Confidential Information. The Advisor acknowledges that
in the course of its appointment hereunder the Advisor may have access to the
Company’s confidential information (“Confidential Information”). The Advisor
acknowledges that Confidential Information constitutes a proprietary right,
which the Company is entitled to protect. Accordingly, the Advisor covenants and
agrees that during the term of this Agreement and thereafter until such time as
all the Confidential Information becomes publicly known and/or made generally
available through no action or inaction of the Advisor, the Advisor will keep in
strict confidence the Confidential Information and shall not, without prior
written consent of the Company in each instance, disclose, use or otherwise
disseminate the Confidential Information, directly or indirectly, to any third
party. The Advisor also agrees not to trade in the securities of the Company
while in possession of material information about the Company that has not been
publicly disclosed, and will abide by any insider trading policy adopted by the
Company.

1.8     Entire Agreement. The parties hereto agree that they have expressed
herein their entire understanding and agreement concerning the subject matter of
this Agreement and it is expressly agreed that no implied covenant, condition,
term or reservation or prior representation or warranty shall be read into this
Agreement relating to or concerning the subject matter hereof or any matter or
operation provided for herein.

1.9     Laws. Any dispute arising out of the interpretation of this Agreement
will be interpreted in accordance with the Laws of Israel. The parties agree
that any disputes arising over this Agreement will be brought and determined by
the courts located in Tel Aviv, Israel.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

ONLINE DISRUPTIVE TECHNOLOGIES, INC.   Per:   Authorized Signatory


--------------------------------------------------------------------------------

- 3 -

EXECUTED by the Advisor in the presence of: )     )     )   Signature of Witness
)     )   Print Name of Witness )     )
 x_______________________________________________________________________________________
Address of Witness )     ) Print name of Advisor   )     )   Occupation of
Witness )     )  


--------------------------------------------------------------------------------

EXHIBIT ‘A’ U.S. ACCREDITED INVESTOR QUESTIONNAIRE

ONLY U.S. ACCREDITED INVESTORS NEED TO SIGN THIS

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the attached Agreement.

This Questionnaire is for use by each Advisor who is a US person (as that term
is defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)). The purpose of this Questionnaire is to assure the Company that each
Advisor will meet the standards imposed by the 1933 Act and the appropriate
exemptions of applicable state securities laws. The Company will rely on the
information contained in this Questionnaire for the purposes of such
determination. The Shares will not be registered under the 1933 Act in reliance
upon the exemption from registration afforded by Section 3(b) and/or Section
4(6) of the 1933 Act. This Questionnaire is not an offer of the Shares or any
other securities of the Company in any state other than those specifically
authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Advisor agrees that,
if necessary, this Questionnaire may be presented to such parties as the Company
deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the issuance of the Shares hereunder.

The Advisor covenants, represents and warrants to the Company that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Advisor satisfies)

_________   Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000;

 

 





_________

 Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000, excluding the
value of the primary residence of such person(s) and the related amount of
indebtedness secured by the primary residence up to its fair market value;

 

 





_________

 Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

 





_________

 Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors;


--------------------------------------------------------------------------------

- 2 -

_________  Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);
     

  _________  Category 6
A director or executive officer of the Company;
     

_________  Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act;
     

_________  Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

Note that the Advisor claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the Advisor’s status as an Accredited Investor.

If the Advisor is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 

The Advisor hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Advisor will notify the Company
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Advisor represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______day of _________________, _______.

  If a Corporation, Partnership or Other Entity:   If an Individual:            
              Print of Type Name of Entity   Signature           Signature of
Authorized Signatory   Print or Type Name           Type of Entity   Social
Security/Tax I.D. No.


--------------------------------------------------------------------------------